Exhibit 10.8

Client Code/Reference No: ADD-00203

AMENDMENT

Date of Amendment: June 5 2007

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between Morgan Stanley Capital International Inc.
(“MSCI”) and Barclays Global Investors, N.A (“Licensee”); as amended.

 

1. Exhibit A of the Agreement is hereby amended to replace the Standard Country
Indices listed below with the Investable Market Country Indices listed below:

 

Standard Index

  

Investable Market Index

MSCI Turkey Index

   MSCI Turkey Investable Market Index

MSCI Thailand Index

   MSCI Thailand Investable Market Index

MSCI Chile Index

   MSCI Chile Investable Market Index

MSCI Israel Capped Index

   MSCI Israel Capped Investable Market Index

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. No right or license of any kind is granted to Licensee
except as expressly provided in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

BARCLAYS GLOBAL INVESTORS, N.A.     MORGAN STANLEY CAPITAL INTERNATIONAL, INC.
By   /s/ Greg Friedman     By   /s/ Dennis Sidlauskas Name   Greg Friedman    
Name   Dennis Sidlauskas         Executive Director

 

BARCLAYS GLOBAL INVESTORS, N.A. By:   /s/ Elaine Orr Name:   Elaine Orr

 